Citation Nr: 0634389	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  05-12 831	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. § 
1318.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 administrative decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), finding a lack of new and material evidence to reopen a 
claim, where the claim was previously denied on the basis 
that the decedent who was alleged to have been the common-law 
spouse of the appellant did not have valid military service 
in the Armed Forces of the United States. 

The Board refers to the RO for appropriate action an informal 
claim, received in April 2006 from the alleged daughter of 
both the appellant and the decedent claimed as the common-law 
spouse of the appellant, for survivor benefits.  


FINDINGS OF FACT

In April 2006 the Board was notified, by the alleged daughter 
of the appellant, that the appellant died on September [remanded], 
2005.  A copy of a death certificate was provided.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.1302 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant or a survivor of 
the decedent claimed as the common-law spouse of the 
appellant.  38 C.F.R. § 20.1106 (2006).


ORDER

The appeal is dismissed.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


